Case 1:18-cv-23125-RNS Document 149 Entered on FLSD Docket 09/30/2019 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 1:18-cv-23125-RNS

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANT and STATE
  FARM FIRE and CASUALTY
  COMPANY

                Plaintiff,

                vs.

  HEALTH AND WELLNESS SERVICES,
  INC., BEATRIZ MUSE, LAZARO MUSE,
  HUGO GOLDSTRAJ, MANUEL FRANCO,
  MEDICAL WELLNESS SERVICES, INC.,
  NOEL SANTOS, ANGEL CARRASO,
  JORGE RAFAEL COLL, PAIN RELIEF
  CLINIC OF HOMESTEAD, CORP., JESUS
  LORITES and JOSE GOMEZ-CORTES,

            Defendants.
  _______________________________/


    DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
          LEAVE TO AMEND THE AMENDED COMPLAINT [D.E. 148]


         Defendants, MEDICAL WELLNESS SERVICES, INC., NOEL SANTOS,

  LAZARO MUSE and BEATRIZ MUSE (“Defendants”), file this response in opposition to

  Plaintiffs’ Motion for Leave to File Amended Complaints and Incorporate Memorandum of

  Law and state as follows:

             1. Plaintiffs seek to amend the amended complaint to include allegations that the

                Defendants failed to engage in a general business practice of attempting to

                collect co-payments and/or deductibles constituting a violation of Florida’s

                Insurance Fraud Statute, Fla. Stat. §817.234. Plaintiffs further allege that but
Case 1:18-cv-23125-RNS Document 149 Entered on FLSD Docket 09/30/2019 Page 2 of 4



              for recent deposition testimony, they did not know of this conduct and thus

              now seek to amend their complaint, nine months after the deadline to amend

              pleadings has lapsed.

           2. Defendants oppose the granting of the motion for the following five (5)

              reasons.

           3. First, Plaintiffs filed their initial fifty-nine (59) page complaint on August 1,

              2018.      They have had ample time to amend, rather than seeking to do so over

              a year into the filing of the complaint. Indeed, the deadline for doing so was

              December 28, 2018. The current posture of the case does not favor amending

              the complaint in that discovery closed on August 31, 2019; expert witnesses

              have been retained; and the dispositive motion deadline is October 31, 2019.

           4. Second, based on the exhibits attached the original complaint, it is evident that

              Plaintiffs had years to conduct their investigation, hire investigators and

              interview witnesses, such as they did with L.O. and B.V. And, since the

              exchange of written discovery in early summer, Plaintiffs have had sufficient

              time to amend their complaint than to seek to do so at this late stage. In fact,

              this was not a situation where Plaintiffs merely filed a bare bones complaint

              with scant evidence and resources which they were hoping to develop their

              case during the discovery phase. Quite the contrary. Plaintiff, a nationwide

              insurance company and the largest in the state of Florida, contracted the

              prominent firm of Holland & Knight with their vast resources to build their

              case with evidence and witness testimony, as the record evidence

              demonstrates.

           5. Third, as early as June 17, 2019, in the deposition of Defendant Noel Santos,
                                               2
Case 1:18-cv-23125-RNS Document 149 Entered on FLSD Docket 09/30/2019 Page 3 of 4



                   State Farm had sufficient information to amend his complaint. Sitting on its

                   laurels for three months until all of the depositions were accomplished was

                   either purposeful or negligent, but in either case, form grounds to deny the

                   motion. Moreover Plaintiffs were alerted once again at the deposition of

                   Beatriz Muse on August 19, 2019, about the minimal co-payments and/or

                   deductible collected. Plaintiffs’ team of lawyers should have conducted their

                   due diligence at that time rather than to seek to amend their complaint over a

                   month later and when discovery is now closed.

               6. Fourth, granting this motion would prejudice the Defendants and violate their

                   due process rights. Specifically, had Defendants known the Plaintiffs were

                   going to make these allegations, Defendants may have prepared their witnesses

                   differently, conducted their own investigation on this issue, and sought other

                   defense witnesses. If Plaintiffs’ amend their complaint at this late stage,

                   Defendants will not have the ability to properly defend against any new claims.

               7. Last, and certainly bears mention, is the irony and hypocrisy of the relief

                   requested in Plaintiffs’ motion. Namely, recently when Defendants requested

                   to reopen discovery for a very limited time and narrow purpose – to depose

                   two co-defendants in this case – Plaintiffs objected, presumably because the

                   discovery deadline had passed, 1 despite Defendants’ assurance that the

                   depositions would not interfere with the scheduling order. Moreover,

                   Defendants agreed to Plaintiffs taking a handful of depositions way beyond the

                   discovery deadline in this case but Plaintiffs refused this same courtesy to


  1
    This Court has ordered the Plaintiffs to file an expedited response to Defendant’s Motion to Reopen Discovery
  by September 30, 2019 [D.E.144].
                                                        3
Case 1:18-cv-23125-RNS Document 149 Entered on FLSD Docket 09/30/2019 Page 4 of 4



                 Defendants. Litigation is not intended to be a one way street.

             8. The Eleventh Circuit has pointed out that there are plenty of good reasons to

                 deny a motion for leave to amend, including undue delay, bad faith, dilatory

                 motive, repeated failure to cure deficiencies, undue prejudice, and

                 futility. See Engle Cases, 2014 WL 4435893 at *19.

             9. This Court should deny Plaintiffs’ motion or, alternatively, if granted, reopen

                 discovery, reset the scheduling deadlines and continue the trial to December

                 2020.

       WHEREFORE, Defendants respectfully request this Court deny Plaintiffs’ motion.



                                               Respectfully submitted,

                                                s/ Richard J. Diaz
                                               __________________________
                                               Richard J. Diaz, Esq.
                                               3127 Ponce De Leon Blvd.
                                               Coral Gables, FL 33134
                                               Telephone: (305) 444-7181
                                               Facsimile: (305) 444-8178
                                               F.B.N. 0767697



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed via CM/ECF and served electronically on all parties of record this 30th day of September,
  2019.

                                                              s/ Richard Diaz
                                                                 ______________________
                                                                     Richard J. Diaz, Esq.




                                                 4
